Citation Nr: 9924372	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  94-27 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury to include a concussion.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), from November 18, 1997 to 
January 4, 1998 and from April 1, 1998 to August 26, 1998.

3.  Entitlement to a rating in excess of 50 percent for PTSD, 
commencing August 27, 1998.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO's) in 
Indianapolis, Indiana and Huntington, West Virginia.  In 
November 1997 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

The issues certified for appellate consideration in this case 
include the issue of entitlement to an increased evaluation 
for PTSD.  The Board notes that the veteran appealed the 
February 1994 rating decision which granted service 
connection for PTSD at a 10 percent rating.  A July 1997 
rating decision increased the rating to 30 percent.  However, 
in his signed correspondence, received in August 1997 but 
filed subsequent to the November 1997 remand, the veteran 
withdrew his appeal for an increased evaluation for PTSD.  He 
reopened his claim for an increased evaluation in November 
1997, requesting a 100 percent evaluation and has perfected 
this appeal.  As the veteran withdrew his earlier appeal 
pursuant to the provisions of 38 C.F.R. § 20.204, the Board 
may entertain only his claim for an increased rating raised 
in November 1997.

Although the veteran's representative raised the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities, in light of the Board's 
decision outlined below, the claim is moot.  See VAOPGCPREC 
6-99 (June 7, 1999).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent medical evidence of a nexus between 
the veteran's claimed residuals of a head injury, to include 
concussion and his period of active military service or some 
incident thereof.  

3.  From November 18, 1997 to January 4, 1998, the veteran's 
PTSD was primarily manifested by nightmares, flashbacks, 
sleep disturbance, social isolation and mild delusions that 
created difficulty in establishing and maintaining effective 
work and social relationships.

4.  Commencing April 1, 1998, the veteran's PTSD precludes 
him from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of a head injury, to include concussion, is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.102, 3.385  (1998).  

2.  The criteria for a 50 percent evaluation for PTSD have 
been met for the period dating from November 18, 1997 to 
January 4, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.7, 4.132, Diagnostic Code 9411 (1998).

3.  The criteria for a 100 percent evaluation, commencing 
April 1, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.7, 4.132, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Because 38 U.S.C.A. § 1154(b) does not obviate the other two 
Caluza requirements, a combat veteran who uses lay testimony 
to show incurrence or aggravation must nevertheless generally 
proffer medical evidence to establish a current disability 
and its nexus to service because "lay persons are not 
competent to offer medical opinions". Grottveit, 5 Vet.App. 
at 93; see also Meyer v. Brown, 9 Vet.App. 425, 429 (1996); 
Grivois, 6 Vet.App. at 140; Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). As to the use of continuity of 
symptomatology under § 3.303(b) to show service connection, 
however, lay testimony may be used to show continuity of 
symptomatology, as well as to show a nexus between the 
continuity of symptomatology and present disability when 
"such a relationship is one as to which a lay person's 
observation is competent".  Savage, 10 Vet.App. at 497 
(citations omitted).

In the present case, service medical records do not include 
any notations referring to a head injury in service.  
Furthermore, no current residuals of the claimed head injury 
have been diagnosed.  Finally, no medical evidence has 
forwarded that opinion that the veteran has any residuals of 
a claimed head injury during service.  For these reasons, the 
claim is not a well-grounded claim, and will be denied.

PTSD

The Board finds that the veteran's claim for an increased 
evaluation for PTSD is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that he has 
presented a claim that is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed with respect to this issue and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.

Factual Background

July, September and October 1997 VA mental health clinic 
progress notes show that the veteran sought treatment at VA 
and the Vet Center for his PTSD.  In September 1997, he felt 
that he was more depressed because of his PTSD and complained 
of sleep disturbance, feeling like he wanted to cry and 
increased nightmares.  The examiner noted that the veteran 
had never complained of flashbacks before, but said he had 
increased flashbacks at that time.  He also stated that he 
heard mumbling voices and denied any visual hallucinations.  
In October he also complained of difficulty being around or 
working with people and of vague mood swings.  He last held a 
full time job 15 years earlier, and a part time job 2 years 
earlier.  At that time he said he sometimes heard people 
calling his name, but otherwise there were no psychotic 
hallucinations or delusions.  The VA physician noted that the 
veteran seemed quite paranoid, but that his judgment and 
insight were fair.  The veteran was diagnosed with PTSD and 
given a Global Assessment of Functioning (GAF) score of 55.

In January 1998, the veteran was hospitalized at a VA 
facility for treatment of his PTSD.  The March 1998 discharge 
summary indicates that he experienced nightmares, flashbacks, 
uncontrolled anger, depression, low self-esteem, fatigue, 
feelings of guilt, insomnia, self-isolation, anxiety and 
intrusive thoughts as residuals of his traumatic war 
experiences.  At the time of his discharge, he showed no 
grossly disorganized or catatonic behavior, psychomotor 
agitation or retardation.  His speech was appropriate, with 
no evidence of alogia, pressure to his speech or flight of 
ideas.  He expressed no frank delusional ideas and did not 
report any acute auditory or visual hallucinations.  He 
showed no signs of bizarre or grandiose ideation.  His 
condition at the time of his discharge was assessed as 
stable.  The examiner concluded that the veteran was totally 
disabled regarding his ability to work.  

A May 1998 VA mental hygiene clinic progress note shows that 
the veteran, since his discharge from the hospital, had 
become more depressed, was withdrawn, socially isolated and 
paranoid.  He felt that people were against him and he was 
mildly delusional, although not suicidal or homicidal.  The 
examiner opined that the veteran was totally disabled for 
substantial gainful employment for at least twelve months.  
The examiner diagnosed PTSD related to Vietnam, recurrent 
major depression with mild delusional symptoms and 
nonspecific personality disorder.  His GAF score was 60.  

A July 1998 rating decision granted the veteran a temporary 
total rating from January 4, 1998 to March 31, 1998, pursuant 
to 38 C.F.R. § 4.29.  Commencing from April 1, 1998, the 
veteran was again assigned a 30 percent rating for his PTSD.

The veteran reported that he was doing somewhat better 
according to a July 1998 VA progress report, but still felt 
down.  He was doing volunteer work at the time and was trying 
to become more socially active.  An August 1998 VA progress 
note shows that the veteran had gotten worse, with more PTSD 
symptoms and flashbacks.  He had gotten much more anxious and 
had extreme difficulty getting along with people.  He was not 
suicidal or homicidal at the time and the examiner opined 
that he seemed to be totally disabled for substantial gainful 
employment and was unlikely to ever go back to work.  That 
same day the veteran was assessed with chronic, moderate to 
severe PTSD and given a GAF score of 50 due to his serious 
impairment in social functioning.  October and November 1998 
progress notes show GAF scores of 50 and 55-60 respectively.  
A February 1999 progress note shows that the veteran 
continued to complain of PTSD symptoms and needed an isolated 
existence.  He seemed more paranoid and slightly delusional.  
He seemed somewhat anxious, mildly depressed but was not 
actively homicidal or suicidal.  He was diagnosed with PTSD 
and recurrent depression.  

A March 1999 rating decision granted the veteran a 50 percent 
evaluation for his PTSD effective from August 27, 1998.

May and June 1999 VA treatment records show that the veteran 
had increased PTSD symptoms and was mildly delusional. 

In a July 1999 letter, a social worker at the Vet Center 
indicates that he had been the veteran's primary therapist 
since March.  The therapist opined that the veteran had very 
severe and chronic PTSD symptoms of poor impulse control, 
severe paranoia and complete avoidance of any stimuli and 
social contact.  He was reclusive, had extreme anxiety that 
was only reduced by strong medication.  He had a severe 
startle response, hyper-vigilance, nightmares and flashbacks.  
The therapist opined that the veteran's functioning level was 
very low due to extreme paranoia, delusions and suicidal 
ideation.  The therapist believed that the veteran's 
condition would not get much better and that he was totally 
and permanently disabled, and that, if he were to stop 
therapy, he would most likely take his own life.  The 
therapist diagnosed very severe chronic PTSD and assessed the 
veteran with a GAF score of 25-30 in the previous two years.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

From November 18, 1997, the date the veteran reopened his 
claim for an increased rating for PTSD until January 4, 1998, 
the date his temporary total rating commenced, and from April 
1, 1998 to August 27, 1998, the veteran was awarded a 30 
percent evaluation for his service-connected PTSD.  The 
veteran was awarded a 50 percent evaluation effective August 
27, 1998.  

Under the general rating formula for mental disorders 
effective November 7, 1996, a 30 percent evaluation is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411. 

The Board finds that the veteran's PTSD warrants a 50 percent 
evaluation during the period from November 18, 1997 to 
January 4, 1998.  Although there is no evidence that the 
veteran had a flattened affect, difficulty in understanding 
complex commands, or affected speech, there is ample evidence 
of occupational and social impairment characterized by 
reduced reliability and productivity.  Considering the 
symptomatology described in the rating criteria, the Board 
cannot conclude that the veteran's disability picture more 
nearly approximates the criteria provided for a 70 percent 
rating during this period, despite the veteran's social 
isolation and inability to work as there is no evidence that 
the veteran had suicidal thoughts during these time periods, 
or that his speech was in any way affected or that he had 
near-continuous panic or depression at the time.  38 C.F.R. 
§§ 4.7, 4.130.  His GAF scores during this period were 
indicative of a moderate disability.  The Board has 
considered the veteran's Vet Center therapist's opinion with 
regard to the severity of his disability; however, the Board 
finds more persuasive, the VA treatment records of both a 
qualified social worker and psychiatrist than the letter 
written on the veteran's behalf, almost two years letter.

The Board further finds that the veteran's service-connected 
PTSD also warrants a 100 percent evaluation commencing April 
1, 1998, pursuant to the current criteria of Diagnostic Code 
9411.  In reaching such conclusion, the Board notes that VA 
treatment records show that the veteran's condition had 
worsened and his GAF scores indicated serious impairment.  As 
early as May 1998, the veteran's first treatment record 
subsequent to his hospitalization, the examiner opined that 
the veteran was totally disabled for substantial gainful 
employment for at least twelve months.  Later, in August 
1998, it was noted that the veteran was unlikely to ever 
return to work and the July 1999 letter from the veteran's 
Vet Center therapist indicated that he was having suicidal 
ideation.  Therefore, the Board is of the opinion that the 
preponderance of the evidence supports a 100 percent 
evaluation for the veteran's PTSD.  


ORDER

Entitlement to service connection for residuals of a head 
injury, to include a concussion, is denied.

An evaluation of 50 percent for PTSD is granted for the 
period from November 18, 1997 to January 4, 1998, subject to 
the applicable criteria governing the payment of monetary 
benefits.

An evaluation of 100 percent for PTSD is granted commencing 
April 1, 1998, subject to the applicable criteria governing 
the payment of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

